Citation Nr: 0415350	
Decision Date: 06/16/04    Archive Date: 06/23/04

DOCKET NO.  03-12 311	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  

2.  Entitlement to a permanent and total rating for 
nonservice-connected disability pension.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans 
Affairs Board


WITNESSES AT HEARING ON APPEAL

Veteran and his father



ATTORNEY FOR THE BOARD

R. Coppola


INTRODUCTION

The veteran had active duty from November 1986 to May 1987, 
December 1990 to May 1991, October 1991 to November 1991 to 
May 1970 and June 1993 to March 2000.  

This appeal is before the Board of Veterans' Appeals (Board) 
from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO denied service connection bilateral rotator cuff 
tendonitis in July and August 2003 rating decisions.  The 
veteran filed a notice of disagreement in September 2003.  
The RO has not provided the veteran a statement of the case 
on this issue.  

When a notice of disagreement is timely filed, the RO must 
reexamine the claim and determine if additional review or 
development is warranted.  If no preliminary action is 
required, or when it is completed, the RO must prepare a 
statement of the case pursuant to 38 C.F.R. § 19.29, unless 
the matter is resolved by granting the benefits sought on 
appeal or the notice of disagreement is withdrawn by the 
appellant or his or her representative.  38 C.F.R. § 19.26 
(2003) (emphasis added).  Since a notice of disagreement has 
been submitted with respect to this issue, a statement of the 
case should be issued.  See Manlicon v. West, 12 Vet. App. 
238 (1999).

This issue is inextricably intertwined with the issues of a 
total rating based on individual unemployability due to 
service-connected disabilities and a permanent and total 
rating for nonservice-connected disability pension.  

In a September 2003 statement, the veteran requested 
additional time in order to attend a VA medical appointment 
at the Jackson, Mississippi VA Medical Center.  He stated 
that this medical evidence would be pertinent to his appeal.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following:

1.  The AMC must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  Such 
notice should specifically apprise him of 
the evidence and information necessary to 
substantiate his claim and inform him 
whether he or VA bears the burden of 
producing or obtaining that evidence or 
information, and of the appropriate time 
limitation within which to submit any 
evidence or information.  The AMC should 
also specifically request that he provide 
any evidence in his possession that 
pertains to the claim as explicitly 
required by 38 C.F.R. § 3.159(b).
 38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

2.  The VBA AMC should request the 
veteran to identify the names, addresses, 
and dates of treatment for all medical 
care providers, VA and non-VA, inpatient 
and outpatient, who may possess 
additional records referable to treatment 
for his service-connected and nonservice-
connected disabilities.  He has indicated 
that he attended a VA medical appointment 
at the Jackson, Mississippi VA Medical 
Center.  The appellant should provide all 
necessary written releases for these 
records.  If any of the identified 
records cannot be obtained the VBA AMC 
should notify appellant of such and 
described the efforts used in requesting 
these records.  

3.  After completion of # 1-2, the VBA 
AMC should arrange for a VA examination 
to determine the nature and severity of 
the appellant's service-connected and 
nonservice-connected disabilities.  This 
should include examination of his 
shoulders.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior the examination.  After a review of 
the claims file, it is requested that the 
examiner provide explicit responses to 
the following questions:

Does the veteran have a current bilateral 
shoulder disorder.  If so, is it 
secondary to his service-connected 
arthritis of the right and left first 
metatarsophalangeal joints and/or right 
trochanteric tendonitis or otherwise 
related to any incident or event of 
active service?  Is appellant unable to 
secure or follow a substantially gainful 
occupation as a result of any service-
connected disability or combination of 
disabilities?  Is appellant unable to 
secure or follow a substantially gainful 
occupation as a result of any nonservice-
connected disability or combination of 
disabilities?  The examiner should also 
comment on the effect that his 
nonservice-connected alcohol abuse and 
dependence and his continued marijuana 
use has on the appellant's ability to 
secure or follow a substantially gainful 
occupation.  

Any opinions expressed by the medical 
examiner should be accompanied by a 
complete rationale.  

4.  The VBA AMC must issue the appellant 
a statement of the case on the issue of 
service connection for a bilateral 
shoulder disorder.  The VBA AMC should 
advise appellant of the need to timely 
file a substantive appeal to perfect 
appellate review.  

5.  Should this veteran file a timely 
substantive appeal the VBA AMC should 
readjudicate the issue based on the 
evidence already of record and any 
development deemed appropriate in 
accordance with the duty to assist under 
the provisions of the VCAA.  Should the 
claim remain denied, the VBA AMC will 
issue a supplemental statement of the 
case and provide appellant a reasonable 
opportunity to respond.  

6.  After undertaking any necessary 
development in addition to that specified 
above, the VBA AMC should readjudicate 
the issues of a total rating based on 
individual unemployability due to 
service-connected disabilities and a 
permanent and total rating for 
nonservice-connected disability pension.  
If the benefits requested are not granted 
to the appellant's satisfaction, the VBA 
AMC should issue a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all applicable criteria 
pertinent to the appellant's claim, which 
has not been previously provided in the 
statement of the case.  A reasonable 
period of time for a response should be 
afforded.  Thereafter, the case should be 
returned to the Board for final appellate 
review, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


